Citation Nr: 1200757	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-33 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for oral sores, claimed as fever blisters.

4.  Entitlement to service connection for residuals of right ear infections.

5.  Entitlement to service connection for joint pain to include as due to an undiagnosed illness under 38 C.F.R. § 3.317. 

6.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to July 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in February 2003 and in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision in February 2003, the RO also denied the claim of service connection for Bell's palsy.  After the Veteran filed a notice of disagreement and the RO issued a statement of the case, addressing the claim, the Veteran did not perfect an appeal of the claim when he filed his substantive appeal on the other claims in September 2005.  As the RO has not taken any action to indicate to the Veteran that the claim of service connection for Bell's palsy is on appeal, the requirement that the appeal be perfected by filing a substantive appeal on the claim is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As the claim of service connection for Bell's palsy has not been perfected for appeal, the Board does not have appellate jurisdiction to review the claim. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

In a rating decision in September 2008, the RO also denied the applications to reopen the claims of service connection for hypertension and for bilateral hearing loss and the claim of service connection for a right knee disability. 




After the Veteran filed a notice of disagreement and the RO issued a statement of the case and a supplemental statement of the case (hearing loss only), addressing the claims, the Veteran did not perfect an appeal of the claims by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that the claims are on appeal, the requirement that the appeal be perfected by filing a substantive appeal on the claims is not waived.  Percy at 45.  As the applications to reopen the claims of service connection for hypertension and for bilateral hearing loss and the claim of service connection for a right knee have not been perfected for appeal, the Board does not have appellate jurisdiction to review the claims. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

In January 2010, the Veteran submitted a motion for advancement of the appeal on the Board's docket under 38 U.S.C.A. § 7107(a) and 38 C.F.R. § 20.900(c).  The motion was denied by a Deputy Vice Chairman of the Board because good cause for the motion had not been shown.  The appeal will remain in its current docket order.

The case was previously before the Board in May 2010, when it was remanded for further development to include consideration of newly submitted evidence and additional VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for oral sores, claimed as fever blisters, for residuals of right ear infections, and for tinnitus are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  








FINDINGS OF FACT

1.  Chronic sinusitis was not affirmatively shown to have been present in service,  sinusitis after service is unrelated to an injury or disease or event in service, including service in the Persian Gulf War, and sinusitis is a known clinical diagnosis.

2.  Chronic allergic rhinitis was not affirmatively shown to have been present in service, the chronic allergic rhinitis after service is unrelated to an injury or disease or event in service, including service in the Persian Gulf War, and chronic allergic rhinitis is a known clinical diagnosis. 

3.  Medically unexplained joint pain was not affirmatively shown to have been present in service, and any current joint pain is attributable to a known clinical diagnosis.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  Chronic allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  An undiagnosed illness manifested by joint pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2002, in December 2007, and in February 2008.  

The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  


Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statements of the case in October 2008 and August 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  



The Veteran was afforded a VA examination in July 2010.  On the claims decided and not remanded, to the extent the Board relies on the findings of the VA examination and the opinions expressed, the report contains the Veteran's medical history, findings, and a rationale to support the conclusions reached.  The Board finds that the report of the VA examination and opinions are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service. 38 U.S.C.A. § 1110 (wartime service) and 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War. 

A Persian Gulf Veteran means a Veteran who served on active military, service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317. 






Among the requirements are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a 6-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56,703 (1998). 



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran did not serve in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The service personnel records show that the Veteran was as a medical specialist from May 1979 to March 1982 and a dental specialist from May 1982 to July 1992.   He served in Southwest Asia from September 9, 1991, to October 15, 1991. 

The service treatment records, including the reports and histories on entrance and separation examinations, contain no complaint, finding, history, treatment, or diagnosis of allergic rhinitis or medically unexplained joint pain.  



The Veteran was treated for left or right Achilles tendonitis in 1983, in 1984, in 1988, and in 1991, and left knee pain in 1983.  In June 1987, acute sinusitis was noted.  On an eye consultation in March 1992, the Veteran denied allergies.  On separation examination in April 1992, the Veteran denied having had sinusitis or nose trouble, but he did give a history of painful joints.  The musculoskeletal evaluation of the upper and lower extremities and the spine was normal. 

After service, on a VA general medical examination in September 1992, there was no sinus or nose abnormality.  The Veteran did complain of left and right Achilles tendon pain.  The Veteran also described a right ankle sprain and left knee sprain in service. 

In a rating decision in April 1993, the RO granted service connection for bilateral Achilles tendonitis, left knee sprain, and bilateral pterygium. 

Private medical records show that in January 1996 the Veteran complained of a headache, sore throat, chills, and a productive cough for three days.  The assessment was sinusitis.  In November 1996, in May 1997, in December 1997, in April 1998, in April 1999, in April 2000, in November 2000, and in April 2001, the pertinent findings were tenderness around the sinuses, and the assessments were sinusitis.  In January 2003, the pertinent finding was sinus pressure.  In December 2003, in May 2004, in February 2005, and in September 2005, the assessments were sinusitis.  In July 2005, a CT scan of the sinuses showed no evidence of acute, subacute, or chronic soft tissue disease.  In 2007, in 2008, and in 2009, the Veteran was seen for symptoms of sinusitis. 

Private medical records also show that in April 1998 the Veteran complained of an increase in allergy symptoms over several weeks, especially to oak pollen, and the assessment was allergic rhinitis.  In August 2000, the assessment was probable allergic rhinitis.  In July 2001, in December 2001, in November 2002, in February 2003, the assessments were either allergic rhinitis or seasonal allergies. 



Private medical records show too that in June 1999 the Veteran complained of periodic tingling in the left lower leg and periodic tingling and swelling in the fingers, and the assessment was joint pain of questionable etiology.  

In a statement in February 2004, the Veteran stated that he had joint pain in the neck, elbows, wrists, fingers, knees, and ankles.  In a statement in January 2008, the Veteran's spouse stated that since the Veteran left service in 1992 she witnessed the Veteran complain of joint pain of the wrists, fingers, knees, and ankles. 

VA records show that in January 2002 history included chronic sinusitis.  There was also a history of allergic rhinitis with onset in 1999.  Sinus congestion was noted in October 2003.  

In a statement in February 2004, the Veteran stated that he continued to have sinus problems.  In statements in January 2008, the Veteran stated that sinusitis was first shown in service in 1987 and that sinusitis and allergic rhinitis resulted from exposure to environmental hazards in Saudi Arabia and Kuwait in 1991. 

In January 2005, a CT scan of the right wrist showed degenerative changes.  In January 2006, a CT scan of the left foot showed degenerative changes consistent with age. 

In 2007 and in 2008, VA records show that the Veteran's active problems included tendonitis, left knee condition, allergic rhinitis, and degenerative joint disease.  The assessments included Achilles tendonitis, chronic sinusitis, left plantar fasciitis by history, and rule out right foot tendonitis.  In July 2008, X-rays showed hallux valgus of each foot.  In September 2008, the assessments include sclerosis of the hips. 

On VA examination in February 2008, the diagnosis was bilateral pes planus. On VA examination in February 2008, the diagnosis was degenerative arthritis of the left knee and right knee.


On VA examination in July 2010, the Veteran complained sinusitis with onset in 1979 after a tooth was removed and he was told he had a sinus infection. He stated that he had another sinus infection in 1981 and four sinus infections between 1982 and 1986.  The Veteran stated that he now had four or five bouts of sinusitis a year.  The VA examiner, a physician, a board certified otolaryngologist, found no evidence of sinus disease, nasal polyps, permanent hypertrophy of the sinus turbinates from bacterial rhinitis, or residuals of injury to the nasopharynx.  X-rays showed clear paranasal sinuses.  The VA examiner stated that although the Veteran has sinus symptoms there is no diagnosis of sinusitis because there is no current clinical objective evidence of a diagnosable disease or pathology.  The VA examiner stated that the symptom complex described by the Veteran was more consistent with allergic rhinitis, which was not caused by or the result of symptoms of red and watery eyes in 1982 and 1986 in service.  The VA examiner explained that the symptoms of red and watery eyes were nonspecific and the symptoms could be due to several conditions, ranging from eye pathology, such as conjunctivitis, which was shown in service, or to a respiratory infection, such as a cold, and that in the absence of other symptoms such as sneezing and itching, the eye symptoms alone, were not related to allergies.  The VA examiner also stated that as the Veteran denied nose or hay fever on separation examination that this was further proof that the eye symptoms were not related to allergies.  

As for the sinus condition, the VA otolaryngologist stated that two international studies have shown that sinusitis was over diagnosed and that the studies showed that in the absence of an abnormal sinus X-ray the likelihood that sinusitis was present was about 5 percent. 

On VA examination in July 2010, the Veteran complained of joint pain in the elbows, wrists, knees, and ankles, and tingling in the fingers in about 1990.  X-rays of the elbows and wrists were negative.  X-rays of the knees showed arthritic changes.  X-rays of the ankles showed a bone spur of the right heel.  




The diagnoses were bilateral carpal and cubital tunnel syndrome, bilateral degenerative arthritis of the knees, and bilateral ankle tendonitis.  The VA examiner stated that the diagnoses were clearly diagnosed illnesses and not undiagnosed illnesses related to environmental hazards in Southwest Asia. 

Analysis

Sinusitis and Allergic Rhinitis 

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

On the basis of the service treatment records, neither chronic sinusitis nor chronic allergic rhinitis was affirmatively shown to have had been present in service and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

Although neither chronic sinusitis nor chronic allergic rhinitis was affirmatively shown to have been present in service, the service treatment records document acute sinusitis in 1987 and as a common cause of chronic sinusitis is allergies, and as symptoms of sinusitis, which may also be associated with allergic rhinitis were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 







But as the service treatment records lack the documentation of the combination of manifestations sufficient to identify either chronic sinusitis or chronic allergic rhinitis and sufficient observation to establish chronicity during service, as the sinus symptoms were described as acute and there was no further documentation of sinus or documentation of rhinitis, including on separation examination, chronicity as to sinusitis and allergic rhinitis is not adequately supported by the service treatment records. 

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  

The Veteran has stated that he has had sinusitis since service.  After service, private medical records first document allergic rhinitis in April 1998.  The Veteran is competent to describe symptoms of either sinusitis or rhinitis.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

But as it does not necessarily follow that there is a relationship between any present sinusitis or chronic allergic rhinitis and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which the Veteran as a lay person is competent to observe.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 



Although the Veteran is competent to describe symptoms, sinusitis or allergic rhinitis are not conditions under case law that have been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of sinusitis or allergic rhinitis is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claims. Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Although the Veteran was trained as a medical specialist and a dental specialist in service, no factual foundation has been established to show that the Veteran had specialized education, training, or experience to diagnose either sinusitis or allergic rhinitis. For this reason, while the Veteran does have some medical training, the training does not qualify the Veteran to offer a medical diagnosis in this case.

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 

Neither chronic sinusitis nor chronic allergic rhinitis is a simple medical condition that the Veteran can identify simply through the senses.  Layno at 469.  For this reason, the Board determines that neither chronic sinusitis nor chronic allergic rhinitis is a simple medical condition that the Veteran as lay person even with training as a medical specialist is competent to identify. 

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a claimed disability is not a simple medication condition, the Veteran is not competent to state that the symptoms in service were manifestations of the claimed disabilities.  


Any statement of the Veteran to this effect is excluded or not admissible, that is, the statement is not to be considered as evidence in support of the claims. 

The Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional.  See Jandreau at 1377.  However, none of the competent medical evidence of record shows that any health-care provider has attributed the current diagnoses to any symptom, injury, disease, or event during the Veteran's service.  

For this reason, the evidence has no probative value, that is, statements of the Veteran do not tend to prove material issues of fact pertaining to the onset of the disabilities during service. 

To the extent the Veteran asserts that the claimed disabilities are related to symptoms in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of either chronic sinusitis or chronic allergic rhinitis based on personal observation alone, even with training as a medical specialist in service, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between either chronic sinusitis or chronic allergic rhinitis and service. 

The competent medical evidence of record consists of the report of a VA otolaryngologist, who is qualified by education, training and expertise to diagnose sinusitis and rhinitis and to offer an opinion on the causes of the claimed disabilities.  The VA otolaryngologist found no evidence of sinus disease, nasal polyps, permanent hypertrophy of the sinus turbinates from bacterial rhinitis, or residuals of injury to the nasopharynx by clinical finding or by X-ray.  



And the VA otolaryngologist stated that while the Veteran had sinus symptoms there is no diagnosis of sinusitis because there is no current clinical objective evidence of a diagnosable disease or pathology.  The VA otolaryngologist explained that two international studies have shown that sinusitis was over diagnosed and that the studies showed that in the absence of an abnormal sinus X-ray the likelihood that sinusitis was present was about 5 percent.  The Board finds the opinion of the VA otolaryngologist persuasive evidence, which opposes the claim.  

As for chronic allergic rhinitis, the VA otolaryngologist stated that the symptom complex described by the Veteran was more consistent with allergic rhinitis, which was not caused by or the result of symptoms of red and watery eyes in 1982 and 1986 in service.  The VA otolaryngologist explained that the symptoms of red and watery eyes were nonspecific and the symptoms could be due to several conditions, ranging from eye pathology, such as conjunctivitis, which was shown in service, or to a respiratory infection, such as a cold, and that in the absence of other symptoms such as sneezing and itching, the eye symptoms alone, were not related to allergies.  The VA examiner also stated that as the Veteran denied nose or hay fever on separation examination that this was further proof that the eye symptoms were not related to allergies.  The Board finds the opinion of the VA otolaryngologist persuasive evidence, which opposes the claim.

Also chronic sinusitis and chronic allergic rhinitis are known clinical diagnoses and the theory of an undiagnosed illness as the cause of chronic sinusitis or chronic allergic rhinitis under 38 C.F.R. § 3.317 does not apply.  And there is no competent evidence that chronic sinusitis or chronic allergic rhinitis is related to exposure to environmental hazards in Southwest Asia. 

As the preponderance of the evidence is against the claims under the applicable theories of service connection, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 




Analysis

Joint Pain

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

On the basis of the service treatment records, the service treatment records, contain no complaint, finding, history, treatment, or diagnosis of medically unexplained joint pain and medically unexplained joint pain was not affirmatively shown to have been present in service and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

The service treatment records do show that the Veteran was treated for left or right Achilles tendonitis and left knee pain.  And the Veteran has described the onset of joint pain beginning in 1990 in service.  As joint pain was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

But as the service treatment records lack the documentation of the combination of manifestations sufficient to identify medically unexplained joint pain and sufficient observation to establish chronicity during service, chronicity is not adequately supported by the service treatment records. 

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  


After service, the RO granted service connection for bilateral Achilles tendonitis and left knee sprain.  In January 2005, a CT scan of the right wrist showed degenerative changes.  In January 2006, a CT scan of the left foot showed degenerative changes consistent with age.  In 2007 and in 2008, VA records show that the Veteran's active problems included degenerative joint disease. In July 2008, X-rays showed hallux valgus of each foot.  In September 2008, the assessments include sclerosis of the hips. On VA examination in February 2008, the diagnosis was bilateral pes planus.  On VA examination in February 2008, the diagnosis was degenerative arthritis of the left knee and right knee. 

Private medical records show that in June 1999 the Veteran complained of periodic tingling in the left lower leg and periodic tingling and swelling in the fingers, and the assessment was joint pain of questionable etiology.  In a statement in February 2004, the Veteran stated that he had joint pain in the neck, elbows, wrists, fingers, knees, and ankles.  In a statement in January 2008, the Veteran's spouse stated that since the Veteran left service in 1992 she witnessed the Veteran complain of joint pain of the wrists, fingers, knees, and ankles. 

On VA examination in July 2010, X-rays of the knees showed arthritic changes.  X-rays of the ankles showed a bone spur of the right heel.  The diagnoses were bilateral carpal and cubital tunnel syndrome, bilateral degenerative arthritis of the knees, and bilateral ankle tendonitis.  

The Veteran is competent to describe symptoms of joint pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

But as it does not necessarily follow that there is a relationship between any current joint pain and medically unexplained joint pain and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which the Veteran as a lay person is competent to observe.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe joint pain, medically unexplained joint pain symptoms is not a condition under case law that have been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a condition is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim. Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Although the Veteran was trained as a medical specialist and a dental specialist in service, no factual foundation has been established to show that the Veteran had specialized education, training, or experience to diagnose medically unexplained joint pain.  

For this reason, while the Veteran does have some medical training, the training does not qualify the Veteran to offer a medical diagnosis in this case.

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 



By regulation there must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification to establish medically unexplained joint pain.  38 C.F.R. § 3.317.  For this reason, medically unexplained joint pain is not a simple medical condition that the Veteran can identify even with training as a medical specialist.  Layno at 469.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and a claimed disability is not a simple medication condition, the Veteran is not competent to state that he has medically unexplained joint pain. 

Any statement of the Veteran to this effect is excluded or not admissible, that is, the statement is not to be considered as evidence in support of the claims. 

The Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional.  See Jandreau at 1377.  However, none of the competent medical evidence of record shows that any physician has identified medically unexplained joint pain.  Although in June 1999 the assessment was joint pain of questionable etiology as to tingling in the left lower leg and tingling and swelling in the fingers, subsequently on VA examination in July 2010, the Veteran complained of joint pain in the elbows, wrists, knees, and ankles, and tingling in the fingers, the diagnoses were bilateral carpal and cubital tunnel syndrome, bilateral degenerative arthritis of the knees, and bilateral ankle tendonitis.  The VA examiner stated that the diagnoses were clearly diagnosed illnesses and not undiagnosed illnesses related to environmental hazards in Southwest Asia. 

The assessment of joint pain of questionable etiology as to tingling in the left lower leg and tingling and swelling in the fingers was later attributed to known clinical diseases and there is no competent medical evidence of any other medically unexplained joint pain. 




To the extent the Veteran asserts that he has medically unexplained joint pain, the Veteran is not competent to make the diagnosis as by regulation there must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification to establish medically unexplained joint pain.  38 C.F.R. § 3.317. 

The competent medical evidence of record consists of the report of a VA examination in July 2010.  The VA examiner stated that the diagnoses of bilateral carpal and cubital tunnel syndrome, bilateral degenerative arthritis of the knees, and bilateral ankle tendonitis were clearly diagnosed illnesses and not undiagnosed illnesses related to environmental hazards in Southwest Asia.  The Board finds the opinion of the VA examiner persuasive evidence, which opposes the claim.  

As for bilateral carpal tunnel and cubital tunnel syndromes, right knee arthritis, and disabilities of the feet, there is no competent evidence that directly links the conditions to an injury, disease, or event in service.  

To the extent the statements of the Veteran and his spouse imply a causal connection to service beyond that due to undiagnosed illness, neither the Veteran nor his spouse is competent to offer an opinion 

For this reason, the Board rejects the statements as evidence favorable to the claim. 

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 








ORDER

Service connection for chronic sinusitis is denied.

Service connection for chronic allergic rhinitis is denied.

Service connection for joint pain to include as due to an undiagnosed illness under 38 C.F.R. § 3.317 is denied.


REMAND

On the claim of service connection for oral sores, claimed as fever blisters, the service treatment records contain no complaint, finding, history, or treatment, or diagnosis of sores of the mouth.  After service, private medical records show that in May 1998 the Veteran complained of an occasional swollen lip.  VA records show that in December 2002 the Veteran complained of a small blister on his upper lip and the impression was aphthous ulcer.  On VA examination in July 2010, the VA examiner stated that the symptoms described by the Veteran were consistent with aphthous stomatitis.  Whereas here there remains questions of a current disability and of a nexus to service, further development under the duty to assist is needed. 

On the claim of service connection for residuals of right ear infections, whereas here there remains questions of a current disability and of a nexus to service, further development under the duty to assist is needed. 

On claim of service connection for tinnitus, on VA audiological examination in June 2008, the VA audiologist stated that the current level and type of hearing loss did not support the claim of service connection for tinnitus.  In November 2008, a private physician stated that it was as likely as not the Veteran's tinnitus was attributable to service.  



The probative value of a medical opinion includes whether the opinion is based upon sufficient facts, and whether the opinion is the product of reliable principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 

Whereas here there remains a question of whether the conclusions reached in the opinions are the product of reliable principles applied to the facts of the case, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  On the claim of service connection for oral sores, claimed as fever blisters, afford the Veteran a VA examination by a physician to determine:

(a).  Whether each outbreak of aphthous stomatitis represents a progression of the initial outbreak or the development of a new and separate condition.

If the VA examiner finds that each outbreak of aphthous stomatitis represents a progression of the initial outbreak, then the VA examiner is asked: 

(b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current outbreak of aphthous stomatitis is related to a lip sore in service as described by the Veteran? 


In formulating an opinion to part (b), the VA physician is asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran served on active duty from 1978 to 1992 as a medical specialist and dental specialist.  The service treatment records do not document any sore of the mouth. 

After service, private medical records show that in May 1998 the Veteran complained of an occasional swollen lip.  VA records show that in December 2002 the Veteran complained of a small blister on his upper lip and the impression was aphthous ulcer.  

The Veteran is competent to describe a sore on his lip in service, although it was not documented.  The Veteran's statement is also credibile.   

If after a review of the record and medical literature, if necessary, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature, if necessary. 

The Veteran's file should be provided to the VA examiner for review.


2.  On the claim of service connection for residuals of right ear infections, afford the Veteran a VA examination to determine:

(a).  Except for hearing loss and tinnitus, whether the Veteran has current, chronic residuals of right otitis externa or otitis media. 

If the VA examiner finds that the Veteran has current, chronic residuals of right otitis externa or otitis media, then the VA examiner is asked: 

(b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current chronic residuals of right otitis externa or otitis media are related to the history provided by the Veteran?

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record. 

The Veteran's file should be provided to the VA examiner for review.






3.  Afford the Veteran a VA examination by an audiologist, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that tinnitus is related to noise exposure in service? 

In formulating an opinion, the VA audiologist is asked to review the medical literature about the likelihood of tinnitus in the context of essentially normal hearing or at least hearing that is not a disability under the criteria for VA hearing loss disability under 38 C.F.R. § 3.385 as an accepted principle in audiology. 

The VA audiologist is also asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1960.  He served on active duty from 1978 to 1992.  He served as medical specialist and dental specialist in the United States Army.  

In service, the audiometric findings were within normal limits.  After service, VA audiograms do not show a hearing loss disability under 38 C.F.R. § 3.385. 






The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.  The Veteran's statements about noise exposure in service are also credibile.  He is also competent to describe tinnitus.  

If after a review of the medical literature, the applicable audiological principles, and the significant facts as determined by the Board, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because the opinion is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature.

The Veteran's file should be provided to the VA examiner for review.

4. On completion of the foregoing, the claims remanded should be adjudicated.  If any benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


